Citation Nr: 0632424	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) as 
the helpless child of the veteran.




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  He died in September 1972, and the appellant 
is his daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1971 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veteran's claim of 
entitlement to service connection for sinusitis, and from a 
May 2004 administrative decision of the same RO which denied 
legal entitlement to DIC benefits for the appellant.


FINDINGS OF FACT

The appellant was born in September 1942 and was not 
permanently incapable of self-support prior to her eighteenth 
birthday in September 1960.



CONCLUSION OF LAW

Criteria for legal entitlement to DIC benefits as a helpless 
child are not met.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. § 3.57 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The appellant seeks DIC benefits as the heir of the veteran, 
a man who served honorably during World War II and did not 
receive any VA compensation benefits during his lifetime.  It 
is the appellant's contention that because the veteran did 
not exhaust the benefits that he earned during his lifetime, 
she is entitled to receive anything that he could have 
received while living.  The appellant further asserts that 
her age should play no role in limiting her entitlement to 
the benefits earned by her father through his service to the 
United States.

The Board acknowledges that the appellant is the daughter of 
the veteran.  Her birth certificate reflects that she was 
born in September 1942.  As such, the appellant was sixty-one 
years old when she filed her application for DIC in May 2004.  
She stated at that time that she sought VA compensation 
benefits because she had become disabled in an accident that 
occurred several years earlier.  Thus, there is no suggestion 
in the record that the veteran was disabled and/or 
permanently incapable of self-support at the time she turned 
eighteen years old in 1960.

Survivor benefits, also known as DIC, may be awarded to a 
veteran's surviving spouse, children and parents when the 
veteran dies as a result of service-connected or compensable 
disability.  See 38 U.S.C.A. § 1310.  A threshold issue for 
determining whether a person is entitled to any benefits as a 
result of the death of a veteran is whether the claimant has 
a legal entitlement to the benefits.  

Survivor benefits may be paid to the child of a veteran under 
certain circumstances, including the age of the child, the 
ability to care for oneself, and participation in an 
educational or training program.  The legal definition of a 
child is located at 38 U.S.C.A. § 101(4)(A) and 38 C.F.R. 
§ 3.57 and, notwithstanding the arguments of the appellant 
that VA should be compassionate in her case, the Board is 
obligated to adhere to the law as it stands.  It should be 
pointed out to the appellant that the common definition of a 
child is quite different from the definition set forth in the 
statute and regulations governing VA compensation benefits.  
Specifically, in order to be a "child" for the purposes of 
VA compensation benefits programs, a person must be under the 
age of eighteen; have been permanently incapable of self 
support before attaining the age of eighteen; or, 
participating in an educational or training program and be no 
older than twenty-three.  As such, in order for a child of 
sixty-one years of age to be deemed entitled to survivor 
benefits, there must be a showing that she was permanently 
incapable of self-support before attaining the age of 
eighteen.  See 38 U.S.C.A. § 101(4)(A)(ii).

As noted above, the appellant contends that she only recently 
became disabled.  Thus, the Board finds that she was not 
permanently incapable of self-support before turning eighteen 
years of age in September 1960.  Consequently, she does not 
meet the criteria necessary to be legally entitled to DIC as 
the "child" of the veteran.  The Board appreciates the 
appellant's belief that she is due some sort of relief as the 
child of a veteran who did not receive VA compensation 
benefits during his lifetime; however, there is no avenue 
upon which to grant the claim of this appellant based on her 
status as the daughter of the veteran because was able to 
support herself until she was approximately sixty years old.  
There is no program administered by VA that allows for the 
surviving children of a veteran to be paid DIC, regardless of 
age or station in life, simply as a result of a veteran's 
service.  Accordingly, the appellant's request for DIC is 
denied as there is no legal entitlement to said benefit.


ORDER

There is no legal entitlement to DIC.  The appeal is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


